DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                NICOLE BARONE and JOHN BARONE,
                           Appellants,

                                    v.

                      WELLS FARGO BANK N.A.,
                             Appellee.

                              No. 4D19-2674

                           [January 2, 2020]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Susan Lebow, Judge; L.T. Case No.
CACE 11025064.

  Nicole Barone and John Barone, Lighthouse Point, pro se.

  Brittney L. Difato, Sara F. Holladay-Tobias and Emily Y. Rottmann of
McGuireWoods LLP, Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.